

117 HR 1497 IH: To amend the Expedited Funds Availability Act to require funds deposited by check from the Federal Government to be made available immediately.
U.S. House of Representatives
2021-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1497IN THE HOUSE OF REPRESENTATIVESMarch 2, 2021Mr. Foster introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Expedited Funds Availability Act to require funds deposited by check from the Federal Government to be made available immediately.1.Availability of funds in connection with Federal Government checks(a)In generalSection 603(a) of the Expedited Funds Availability Act (12 U.S.C. 4002(a)) is amended—(1)in the heading, by striking Next Business Day;(2)by redesignating paragraph (2) as paragraph (3);(3)by inserting after paragraph (1) the following:(2)Government checksFunds deposited in an account at a depository institution by check shall be available for withdrawal immediately in the case of a check which—(A)is drawn on the Treasury of the United States; and(B)is endorsed only by the person to whom it was issued. ; and(4)in paragraph (3), as so redesignated—(A)in the heading, by striking Government checks; certain and inserting Certain;(B)by striking subparagraph (A); and(C)by redesignating subparagraphs (B) through (F) as subparagraphs (A) through (E), respectively.(b)Conforming amendmentsThe Expedited Funds Availability Act (12 U.S.C. 4001 et seq.) is amended—(1)by striking subsections (a)(2) each place such term appears and inserting subsections (a)(2), (a)(3);(2)by striking in subsection (a)(2) each place such term appears and inserting in paragraph (2) or (3) of subsection (a);(3)in section 603—(A)in subsection (b)(3)(C), by striking subsection (a)(2)(D) and inserting subsection (a)(3)(C); and(B)in subsection (c)(1)(B)(iii), by striking subsection (a)(2)(D) and inserting subsection (a)(3)(C); and(4)in section 604—(A)in subsection (a)(1)(D), by striking subparagraph (A), (B), or (C) of section 603(a)(2) and inserting section 603(a)(2) or subparagraph (A) or (B) of section 603(a)(3); and(B)in subsection (b), by striking subsection (a)(2) and inserting subsection (a)(2), (a)(3).